                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      HERMAN OVERPECK, et al.,
                                                                                        Case No. 18-cv-07553-PJH
                                  8                    Plaintiffs,

                                  9             v.                                      ORDER DENYING MOTION FOR
                                                                                        RELIEF FROM NONDISPOSITIVE
                                  10     FEDEX CORPORATION, et al.,                     PRETRIAL ORDER OF MAGISTRATE
                                                                                        JUDGE
                                  11                   Defendants.
                                                                                        Re: Dkt. No. 103
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is defendant FedEx Ground Package System, Inc.’s (“FedEx

                                  15   Ground” or “defendant”) motion pursuant to Federal Rule of Civil Procedure 72(a) and

                                  16   Civil Local Rule 72-2 for relief from a discovery order issued by Magistrate Judge Ryu.

                                  17   Plaintiffs Herman Overpeck, Kevin Sterling, and Shannon Sobaszkiewicz (“plaintiffs”)

                                  18   have not filed a response.

                                  19          A district court’s review of a magistrate judge’s pretrial order is conducted under a

                                  20   “clearly erroneous” or “contrary to law standard.” Fed. R. Civ. P. 72(a). A magistrate

                                  21   judge’s resolution of a discovery dispute is “entitled to great deference.” Doubt v. NCR

                                  22   Corp., No. 09-cv-5917-SBA, 2011 WL 5914284, at *2 (N.D. Cal. Nov. 28, 2011). A

                                  23   district court should not overturn a magistrate judge’s order simply because it “might have

                                  24   weighed differently the various interests and equities,” but rather it “must ascertain

                                  25   whether the order was contrary to law.” Rivera v. NIBCO, Inc., 364 F.3d 1057, 1063 (9th

                                  26   Cir. 2004).

                                  27          Defendant objects to Judge Ryu’s order in favor of plaintiffs requiring FedEx

                                  28   Ground to produce certain electronically stored information. Judge Ryu weighed the
                                  1    burden of producing the documents against the potential probative value. The court finds

                                  2    nothing in Judge Ryu’s order that is clearly erroneous or contrary to law. Accordingly,

                                  3    defendant’s motion is DENIED.

                                  4          IT IS SO ORDERED.

                                  5    Dated: April 6, 2020

                                  6                                               /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  7                                               United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   2
